DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
3.	In the amendment filed on 3/15/2021, claims 1-2, 4-12, 16-20 have been amended. The currently pending claims considered below are Claims 1-20.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US Publication 2012/0159098 A1) in view of Hagerup (US Patent 10,769,126 B1)
	As per claim 1, Cheung teaches A method, (see Abstract)
comprising: obtaining, by a system comprising a processor, array positions in a chunk filter based on a chunk identifier of a data chunk, wherein the chunk filter is associated with a partition of a data storage system; (paragraphs 0098, 0131, 0135, chunk containers are identified and data chunk identifiers referenced utilizing a Bloom filter, the positions of data chunks mapped, paragraphs 0132, Bloom filters having array positions, paragraph 0098, 0190, bloom filters are associated with subsets of data chunks and chunk containers having a set size)
determining, based on values in the array positions in the chunk filter, whether the data chunk is not in use or is possibly in use; (paragraph 0113, 0117, 0167, 0168, a generation checker checks if a data chunk mapping entry does or does not exist)
and in response to the determining resulting in a first determination that the data chunk is not in use, garbage collecting the data chunk; (paragraph 0124, 0130, garbage 
Cheung does not explicitly indicate in response to the determining resulting in a second determination that the data chunk is possibly in use, performing a scanning operation on a chunk data structure that tracks locations of objects stored in data chunks of the partition to verify whether the data chunk is in use or is not in use.
Hagerup teaches in response to the determining resulting in a second determination that the data chunk is possibly in use, performing a scanning operation on a chunk data structure that tracks locations of objects stored in data chunks of the partition to verify whether the data chunk is in use or is not in use. (column 15 line 47 – column 16 line 22, column 16 lines 35-61, column 17 lines 4-16, bloom filters are utilized to determine whether or not to scan a data chunk for data, based on first checking whether a key exists for a data chunk in the bloom filter, indicating that the data chunk is known and previously used by the bloom filter, and column 11 lines 22-63, location index to indicate locations with the key).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cheung’s method of performing garbage collection of unused data chunks utilizing bloom filters with Hagerup’s ability to scan data chunks using bloom filters at a determination that a key storing location information for the data chunk exists in the bloom filter. This gives the user the ability to store information on previously used data chunks 
As per claim 2, Cheung teaches maintaining the chunk filter in association with the chunk data structure, comprising determining when an element corresponding to the data chunk is added to the chunk data structure, hashing the chunk identifier of the data chunk to determine the array positions, and storing values at the array positions to indicate that the data chunk is in use. (paragraph 0146, 0167, data chunk exists in the record)
As per claim 3, Cheung teaches the chunk filter comprises a bitmap, and wherein the storing the values at the array positions to indicate that the data chunk is in use comprises setting respective bits at respective array positions. (paragraph 0140, deletion bitmap)
As per claim 4, Cheung teaches the garbage collecting of the data chunk is performed after the scanning operation verifies that the data chunk is not in use. (paragraph 0129, 0130, stream map scanner utilized in garbage collection to identify unused data chunks)
As per claim 5, Cheung teaches rebuilding the chunk filter into a new chunk filter during the scanning operation. (paragraph 0093, 0128, new chunk container)
As per claim 6, Cheung teaches the chunk identifier is a first chunk identifier of a first data chunk, wherein the array positions are first array positions, and wherein the rebuilding the chunk filter further comprises detecting a chunk data structure update corresponding to an element corresponding to a second data chunk being added to the chunk data structure, in response to the detecting the chunk data structure update, 
As per claim 7, Cheung teaches the obtaining the array positions comprises using a group of respective hash functions that hash the chunk identifier into the respective array positions. (paragraph 0079, 0138, chunk hash values and hash index)
As per claim 8, Cheung teaches the chunk filter comprises a Bloom filter data structure comprising a corresponding bitmap data structure, and wherein the obtaining the array positions comprises using a group of respective hash functions that hash the chunk identifier into the array positions in the corresponding bitmap data structure. (paragraph 0132, Bloom filter, paragraph 0140, deletion bitmap, paragraph 0138, 0146, hash index)

As per claim 9, Cheung teaches A system, (see Abstract)
comprising: a processor; (Figure 30 reference 3002, processing unit)
and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: (Figure 30 reference 3010, RAM)
maintaining a chunk filter in association with a tree data structure, comprising updating the chunk filter at array positions representing respective chunk identifiers of respective data chunks responsive to respective elements corresponding to the respective data chunks being added to the tree data structure, wherein the tree data 
and determining whether a data chunk garbage collection candidate is not in use or possibly in user, comprising: hashing a chunk identifier of the data chunk garbage collection candidate to determine associated array positions corresponding to the chunk identifier in the chunk filter; (paragraph 0113, 0117, 0167, 0168, a generation checker checks if a data chunk mapping entry does or does not exist, paragraph 0079, 0138, chunk hash values and hash index)
and evaluating information stored in the associated array positions corresponding to the chunk identifier in the chunk filter; (paragraph 0124, 0130, identifying obsolete data chunks, paragraph 0146, 0167, data chunk exists in the record)
in response to the determining indicating that the data chunk garbage collection candidate is not in use, garbage collecting the data chunk garbage collection candidate; (paragraph 0124, 0130, garbage collection is performed on identified and obsolete data chunks; Additionally, “in response to determining…” denotes a contingent limitation, and contingent limitations are not guaranteed to take place and are therefore not required to be taught. see MPEP § 2103 Section I(C), MPEP 2111.04 Section II.)
Cheung does not explicitly indicate in response to the determining indicating that the data chunk garbage collection candidate is possibly in use, performing a scanning 
Hagerup teaches in response to the determining indicating that the data chunk garbage collection candidate is possibly in use, performing a scanning operation on the tree data structure to verify whether the data chunk garbage collection candidate is in use or is not in use, wherein the tree data structure tracks locations of objects stored in the respective data chunks of the partition. (column 15 line 47 – column 16 line 22, column 16 lines 35-61, column 17 lines 4-16, bloom filters are utilized to determine whether or not to scan a data chunk for data, based on first checking whether a key exists for a data chunk in the bloom filter, indicating that the data chunk is known and previously used by the bloom filter, and column 11 lines 22-63, location index to indicate locations with the key).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cheung’s method of performing garbage collection of unused data chunks utilizing bloom filters with Hagerup’s ability to scan data chunks using bloom filters at a determination that a key storing location information for the data chunk exists in the bloom filter. This gives the user the ability to store information on previously used data chunks and respond to later queries faster. The motivation for doing so would be to reduce data entropy for large groups of stored data (column 1 lines 23-36). 
As per claim 10, Cheung teaches maintaining the chunk filter comprises determining when an element corresponding to a data chunk is added to the tree data structure, hashing a corresponding chunk identifier of the data chunk to determine 
As per claim 11, Cheung teaches the garbage collecting of the data chunk garbage collection candidate is in further response to the scanning operation verifying that the data chunk garbage collection candidate is not in use. (paragraph 0129, 0130, stream map scanner utilized in garbage collection)
As per claim 12, Cheung teaches the operations further comprise rebuilding the chunk filter into a new chunk filter during the scanning. (paragraph 0093, 0128, new chunk container)
As per claim 13, Cheung teaches the chunk filter comprises a Bloom filter. (paragraph 0132, Bloom filter)
As per claim 14, Cheung teaches the data chunk garbage collection candidate comprises a repository chunk. (paragraphs 0098, 0131, 0135, chunk containers)
As per claim 15, Cheung teaches the chunk filter comprises a bitmap data structure, and wherein the hashing the chunk identifier comprises using a group of hash functions to hash the chunk identifier into the array positions in the bitmap data structure. (paragraph 0140, deletion bitmap)
As per claim 16, Cheung teaches the chunk filter comprises a bitmap data structure, and wherein the maintaining the chunk filter in association with the tree data structure comprises updating the tree data structure at the array positions representing the respective chunk identifiers of the respective data chunks comprises setting respective bits at respective array positions in the bitmap data structure. (paragraph 

As per claim 17, Cheung teaches A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: (see Abstract)
performing a garbage collection operation with respect to a garbage collection candidate chunk associated with a tree data structure, comprising accessing a chunk filter, based on a chunk identifier of the garbage collection candidate chunk, to determine whether the garbage collection candidate chunk is not in use or is possibly in use, wherein the tree data structure is associated with a partition of a data storage system; (paragraphs 0098, 0131, 0135, chunk containers are identified and data chunk identifiers referenced utilizing a Bloom filter, the positions of data chunks mapped, paragraphs 0132, Bloom filters having array positions, paragraph 0098, 0190, bloom filters are associated with subsets of data chunks and chunk containers having a set size)
in response to determining that the garbage collection candidate chunk is not in use, garbage collecting the garbage collection candidate chunk; (paragraph 0124, 0130, garbage collection is performed on identified and obsolete data chunks; Additionally, “in response to determining…” denotes a contingent limitation, and contingent limitations are not guaranteed to take place and are therefore not required to be taught. see MPEP § 2103 Section I(C), MPEP 2111.04 Section II.)

Hagerup teaches in response to the determining resulting in a second determination that the data chunk is possibly in use, performing a scanning operation on a chunk data structure that tracks locations of objects stored in data chunks of the partition to verify whether the data chunk is in use or is not in use. (column 15 line 47 – column 16 line 22, column 16 lines 35-61, column 17 lines 4-16, bloom filters are utilized to determine whether or not to scan a data chunk for data, based on first checking whether a key exists for a data chunk in the bloom filter, indicating that the data chunk is known and previously used by the bloom filter, and column 11 lines 22-63, location index to indicate locations with the key).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Cheung’s method of performing garbage collection of unused data chunks utilizing bloom filters with Hagerup’s ability to scan data chunks using bloom filters at a determination that a key storing location information for the data chunk exists in the bloom filter. This gives the user the ability to store information on previously used data chunks and respond to later queries faster. The motivation for doing so would be to reduce data entropy for large groups of stored data (column 1 lines 23-36). 
As per claim 18, Cheung teaches the garbage collecting of the garbage collection candidate chunk is not performed until after the scanning of the tree data structure verifies that the garbage collection candidate chunk is not in use. (paragraph 0129, 0130, stream map scanner utilized in garbage collection)
As per claim 19, Cheung teaches rebuilding the chunk filter into a new chunk filter during the scanning. (paragraph 0093, 0128, new chunk container)
As per claim 20, Cheung teaches maintaining the chunk filter in association with the tree data structure, comprising determining that an element corresponding to a data chunk is added to the tree data structure, hashing the chunk identifier of the data chunk to determine array positions in the chunk filter, and storing values at the array positions to indicate that the data chunk is in use. (paragraph 0140, deletion bitmap, paragraph 0138, 0146, hash index)




Response to Arguments
6.	Applicant’s arguments, see page 8, filed 3/15/2021, with respect to the 35 USC 112 rejection of claims 18-20 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 18-20 has been withdrawn. 

Hagerup (US Patent 10,769,126 B1) that teaches the ability to scan data chunks using bloom filters at a determination that a key storing location information for the data chunk exists in the bloom filter is incorporated into the previously cited prior art of Cheung that teaches a method of performing garbage collection of unused data chunks utilizing bloom filters, to teach the limitations of amended independent claims 1, 9, and 17, as disclosed above. Amendments to the claims that have changed the scope of the invention have necessitated new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin (US Publication 2019/0235778 A1)
Blanco (US Publication 2016/0147806 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.